Title: Thomas Jefferson’s Account with James Leitch, 16 March 1816
From: Leitch, James,Stewart, Charles
To: Jefferson, Thomas


          
            
              Thomas Jefferson
              
              
            
            
              Bot of James Leitch
              
              
            
            
              2
               yd Mixed Cloth
              $8
              }
              16–
              
            
            
              ¼
               〃 Drab Cloth
              〃1–25
              –
              31
            
            
              9
               Skanes Silk
              9d
              1–
              12
            
            
              1
               Double Stick twist
              1/6
              –
              25
            
            
              1212
               Doz Best plated Buttons
              4/6
              –
              87½
            
            
              1
               〃 Common Do
              2/
              –
              33
            
            
              812
               〃 VestDo
              3/
              –
              34
            
            
              4½ 
              yd Bro Holland
              3/9
              2–
              81
            
            
              2½
               〃 Bennetts Cord
              21/
              8–
              75
            
            
            
              1
               Vest pattern Toilenett
              10/6
              1–
              75
            
            
              3½
               yd Shirting Cambrick
              3/9
              2–
              17
            
            
              3
               Skanes fine thread
              74d
              –
              16
            
            
              1
               fine Hatt
              $7–50
              7–
              50
            
            
              
              
              
              $42–
              26
            
          
          E Ex
          
            
              Charlottesville
              }
              
              James Leitch
            
            
              March 16th 16
              
              Charles Stewart
            
          
        